Case 1:21-cv-20259-RNS Document 29 Entered on FLSD Docket 05/03/2021 Page 1 of 2




                             United States District Court
                                       for the
                             Southern District of Florida

   Kanisha McDonald, Plaintiff,            )
                                           )
   v.                                      ) Civil Action No. 21-20259-Civ-Scola
                                           )
   The Fresh Market, Inc., Defendant.      )

                   Second Order Requiring Amended Complaint

         This matter is before the Court upon the filing of the Plaintiff’s Second
  Amended Complaint. (ECF No. 28.) On April 27, 2021, the Court entered an
  order striking the Plaintiff’s First Amended Complaint on the grounds that it
  was an impermissible shotgun pleading which failed to “to make any attempt to
  clearly state the cause of action or causes of action the Plaintiff alleges against
  the Defendant.” (ECF No. 27, at 2.) The Court also warned the Plaintiff upon
  repleading “that any attempts to lump multiple claims into a single cause of
  action will not be well taken and will result in the Court striking the Plaintiff’s
  complaint once again, or potentially in dismissal of this action.” (Id.) On April
  29, 2021, the Plaintiff filed her Second Amended Complaint, purporting to
  address the deficiencies identified in the Court’s order.
         The Court has reviewed the Plaintiff’s Second Amended Complaint and
  finds, once again, that it is a shotgun pleading. While the Plaintiff added the
  word “negligence” in bold to the first page of her complaint, the Court finds that
  the Plaintiff has failed to rectify the deficiencies identified in its prior order. As
  plead, the Court cannot determine the cause of action or causes of action that
  the Plaintiff alleges against the Defendant. While it appears the Plaintiff is
  asserting a claim for negligence, the complaint states multiple ways the
  Defendant has breached its duty to the Plaintiff, each of which may form an
  independent basis for liability against the Defendant.
         The Court specifically warned the Plaintiff against re-pleading her
  complaint in this fashion. Consistent with the Court’s prior order, and in light
  of the clear deficiencies plaguing the Plaintiff’s Second Amended Complaint, the
  Court once again strikes the Plaintiff’s pleading. (ECF No. 28.) The Plaintiff
  may file an amended complaint by May 7, 2021, provided it complies with this
  order, Federal Rules of Civil Procedure 8(a) and 10(b), and the Iqbal/Twombly
  standard. Specifically, the Plaintiff must assert each theory of liability as a
  separate cause of action, being careful not to include redundant claims in her
  amended pleading. Failure to comply with this order, will result of dismissal of
  this action without further notice.
Case 1:21-cv-20259-RNS Document 29 Entered on FLSD Docket 05/03/2021 Page 2 of 2




        Done and ordered at Miami, Florida on April 30, 2021.


                                           Robert N. Scola, Jr.
                                           United States District Judge
